Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gordon Wright (Reg. No. 62,506) on January 12, 2022.

The application has been amended as follows: 
Claims 17-18 and 54-55 have been rejoined.
Claims 27-31 and 38-42 have been canceled.
-  54.  (Currently amended)   A compressor according to claim [[50, wherein the driveshaft has a portion facing the compressor, which portion carries an unbalance compensation mass facing the compressor and carries the eccentric drive journal and in particular guides the mass balancing body and the orbital path balancing mass. - - 
Election/Restrictions
Claims 2, 4, 5, 7-12, 14-25, 33-36, and 45-57 are allowable. The restriction requirement among the Species, as set forth in the Office action mailed on October 20, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the Species is withdrawn.  Claims 17, 18, 54, and 55, directed to a non-elected Species (specifically the Species II shown in Figure 18 (claim 17) and Species III shown in Figure 20 (claim 18)) no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	
EXAMINER’S COMMENT
	The Examiner does accept the additional claim interpretation of the first movement limiting unit as detailed in Applicant’s response filed on December 27, 2021 on Page 13.   The Examiner has examined using both claim interpretations for the first movement limiting unit (see Applicant’s response that lists the claim interpretations, which includes the claim interpretation that was in the Final Office Action mailed on October 4, 2021).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746